United States Securities and Exchange Commission Washington, DC 20549 FORM 10-QSB þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 0-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of small business issuer as specified in its charter) UTAH 87-0285238 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 21 Toulon, Newport Beach, CA 92660 (Address of principal executive offices) (949) 721-8272 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes []No [X] As of August 7, 2007, the registrant had 15,427,759 shares of its common stock, par value $.001 issued and outstanding. Transitional small business disclosure format.Yes []No[X] PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Balance Sheets ASSETS June 30, 2007 (Unaudited) December 31, 2006 Current Assets Cash $ 357,290 $ 273,058 Accounts receivable, net of allowance of $20,000 202,482 213,738 Income tax receivable 32,623 27,355 Deferred tax asset 15,577 14,615 Prepaid state income tax 0 1,600 Prepaid expenses 53,237 49,548 Total current assets 661,209 579,914 Property and equipment, (note 4) Computer equipment 60,922 60,922 Furniture & fixtures 24,766 24,766 Total property & equipment 85,688 85,688 Less: accumulated depreciation (80,087 ) (75,317 ) Net property & equipment 5,601 10,371 Total assets $ 666,810 $ 590,285 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 7,197 $ 9,910 Accrued expenses (note 8) 149,351 142,065 Tax payable 28,340 - Unearned revenue 93,084 83,521 Total current liabilities 277,972 235,496 Total liabilities 277,972 235,496 Commitments and Contingencies - - Shareholders’ Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at $ 0.001 par value; 15,427,759 shares issued and outstanding 15,428 15,428 Additional paid-in capital 610,007 610,007 Accumulated (deficit) (236,597 ) (270,646 ) Total stockholders' equity 338,838 354,789 Total liabilities and stockholders’ equity $ 666,810 $ 590,285 The accompanying notes are an integral part of these consolidated financial statements 1 Pacific Health Care Organization, Inc. Statements of Operations (Unaudited) For three months ended June 30, For six months ended June 30, 2007 2006 2007 2006 Revenues: HCO fees $ 273,811 $ 273,947 $ 460,034 $ 605,256 MPN fees 166,674 95,385 323,340 298,036 Other 75,884 38,837 137,314 78,123 Total revenues 516,369 408,169 920,688 981,415 Expenses: Depreciation 2,385 2,385 4,770 4,770 Consulting fees 52,075 26,501 97,967 44,708 Salaries & wages 149,350 191,746 303,637 361,021 Professional fees 29,639 132,071 86,163 186,533 Insurance 26,999 33,721 51,712 70,300 Employee enrollment 17,400 9,333 34,800 37,533 Data maintenance 64,706 79,743 154,002 173,914 General & administrative 61,261 73,989 126,488 133,621 Total expenses 403,815 549,489 859,539 1,012,400 Income (loss) from operations 112,554 (141,320 ) 61,149 (30,985 ) Other income: Interest income 329 698 610 1,582 Total other income 329 698 610 1,582 Income (loss) before taxes 112,883 (140,622 ) 61,759 (29,403 ) Income taxprovision (benefit) 34,472 (45,600 ) 27,710 (5,000 ) Net income (loss) $ 78,411 $ (95,022 ) $ 34,049 $ (24,403 ) The accompanying notes are an integral part of these consolidated financial statements 2 Pacific Health Care Organization, Inc. Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net Income (Loss) $ 34,049 $ (24,403 ) Adjustments to reconcile net income (loss) to net cash: Depreciation 4,770 4,770 Stock options issued for services - 6,569 Changes in operating assets & liabilities Decrease in accounts receivable 11,256 108,407 Increase in income tax receivable (5,268 ) - Increase in deferred tax asset (962 ) (6,300 ) Decrease in prepaid state income tax 1,600 - Increase in prepaid expenses (3,689 ) (6,689 ) Decrease in accounts payable (2,713 ) (32,830 ) Increase in accrued expenses 7,286 30,011 Increase (decrease) in income tax payable 28,340 (38,379 ) Increase in unearned revenue 9,563 74,174 Net cash provided by operating activities 84,232 115,330 Cash Flows from Investing Activities Net cash used by investing activities - - Cash Flows from Financing Activities Net cash used by financing activities - - Increase in cash 84,232 115,330 Cash at beginning of period 273,058 345,091 Cash at end of period $ 357,290 $ 460,421 Supplemental Cash Flow Information Cash paid for: Interest $ - $ - Taxes 27,710 1,857 The accompanying notes are an integral part of these consolidated financial statements 3 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 1 - Corporate History Pacific Health Care Organization, Inc. (the “Company”) was incorporated under the laws of the state of Utah on April 17, 1970 under the name Clear Air, Inc.The Company changed its name to Pacific Health Care Organization, Inc., on January 31, 2001.On February 26, 2001, the Company acquired Medex Healthcare, Inc. (“Medex”), a California corporation organized March 4, 1994, in a share for share exchange.Medex is now a wholly owned subsidiary of the Company.Medex is in the business of managing and administering Health Care Organizations and Medical Provider Networks in the state of California. The principle business of the Company is that of its wholly owned subsidiary Medex. Medex is in the business of managing and administering Health Care Organizations (“HCOs”).HCOs are networks of medical providers established to serve the Workers’ Compensation industry. In the original legislation establishing HCOs, the California legislature mandated that if an employer contracts services from an HCO, the injured workers must be given a choice between at least two HCOs. Medex recognized early on that two HCO certifications were necessary to be competitive. Instead of aligning with a competitor, Medex elected to go through the lengthy application process with the California Department of Industrial Relations (“DIR”) twice and received certification to operate two separate HCOs. While there is no longer a statutory requirement to offer two HCOs to employers Medex continues to retain its two certifications, so that employer clients have the option of offering one or two HCOs to their employees. The Company believes its ability to offer two HCOs gives potential clients greater choice, which is favored by a number of employers, especially those with certified bargaining units. Through the two licenses to operate HCOs, the Company offers injured workers a choice of enrolling in an HCO with a network managed by primary care providers requiring a referral to specialists or a second HCO where injured workers do not need any prior authorization to be seen and treated by specialists. The two HCO certifications obtained by Medex cover the entire state of California. Medical and indemnity costs associated with Workers’ Compensation in the state California are billions of dollars annually. The two HCO networks have contracted with over 3,300 individual providers and clinics, as well as, hospitals, pharmacies, rehabilitation centers and other ancillary services making the Company's HCOs capable of providing comprehensive medical services throughout this region. The Company is continually developing these networks based upon the nominations of new clients and the approvals of their claims' administrators. By virtue of our continued certification as an HCO, we were statutorily deemed to be qualified as an approved MPN on January 1, 2005.Because we already had qualified networks in place through our HCO program, we began offering MPN services in January 2005.As a licensed HCO and MPN, we are able to offer our clients an HCO program, an MPN program and a hybrid of the HCO and MPN programs.Under this hybrid model, an employer can enroll its employees in the HCO program, and then prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.To the best of our knowledge, we are currently the only entity that offers both programs together in a hybrid program. 4 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 1 - Corporate History (continued) The Company is currently in continued discussions with insurance brokers, carriers, third party administrators, managed care organizations and with representatives of self-insured employers, both as partners and potential clients. Based on potential cost savings to employers and the approximately fourteen million workers eligible for the services of the Company, the Company expects that employers will continue to sign contracts with the Company to retain the services it provides. The amounts the Company charges employers per enrollee may vary based upon factors such as employer history and exposure to risk; for instance, a construction company would likely pay more than a payroll service company. In addition, employers who have thousands of enrollees are more likely to get a discount. Because the Company contracts with medical providers, who own their own medical equipment such as x-ray machines, the Company does not typically incur large capital expenditures.The Company does, however, incur fixed costs such as liability insurance and other usual costs of running an office. NOTE 2 - Significant Accounting Policies A.Basis of Accounting The Company uses the accrual method of accounting. B.Revenue Recognition The Company applies the provisions of SEC Staff Accounting Bulletin No. 104, REVENUE RECOGNITION IN FINANCIAL STATEMENTS (“SAB 104”), which provides guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC. SAB 104 outlines the basic criteria that must be met to recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes revenue related to monthly contracted amounts for services provided when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the fee is fixed or determinable and (iv) collectibility is reasonably assured. Health care service revenues are recognized in the period in which fees are fixed or determinable and the related services are provided to the subscriber. The Company’s subscribers generally pay in advance for their services by check or electronic check payment, and revenue is then recognized ratably over the period in which the related services are provided. Advance payments from subscribers are recorded on the balance sheet as unearned revenue.In circumstances where payment is not received in advance, revenue is only recognized if collectibility is reasonably assured. C.Cash Equivalents The Company considers all short term, highly liquid investments that are readily convertible, within three months, to known amounts as cash equivalents. The Company currently has no cash equivalents. 5 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 2 - Significant Accounting Policies (continued) D.Concentrations Financial instruments that potentially subject the Company to concentrations of credit risks consist of cash. The Company places its cash at well-known, quality financial institutions. At times, such cash may be in excess of the FDIC insurance limit. E.Net Earnings (Loss) Per Share of Common Stock (unaudited) The computation of earning (loss) per share of common stock is based on the weighted average number of shares outstanding at the date of the financial statements. Potentially issuable common shares totaling 416,250 related to options were considered but excluded from the calculation of fully diluted loss per share during 2007 and 2006 because their inclusion would have been anti-dilutive. For the Six Months Ended June 30, 2007 2006 Basic Earnings per share: Income (Loss) (numerator) $ 34,049 $ (24,403 ) Shares (denominator) 15,427,759 15,427,759 Per Share Amount $ .00 $ (.00 ) Fully Diluted Earnings per share: Income (Loss) (numerator) $ 34,049 $ (24,403 ) Shares (denominator) 15,427,759 15,427,759 Per Share Amount $ .00 $ (.00 ) F.Depreciation The cost of property and equipment is depreciated over the estimated useful lives of the related assets. The cost of leasehold improvements is depreciated over the lesser of the length of the lease of the related assets for the estimated lives of the assets.Depreciation is computed on the straight line method. G.Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles, in the United States of America, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. 6 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 2 - Significant Accounting Policies (continued) H.Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and it's wholly - owned subsidiary. Intercompany transactions and balances have been eliminated in consolidation. I.Fair Value of Financial Instruments The fair value of the Company's cash, receivables, accounts payable and accrued liabilities approximate carrying value based on their effective interest rates compared to current market prices. J.General and Administrative Costs General and administrative expenses include fees for office space, compensated absences, travel expenses and entertainment costs. K.Income Taxes The Company utilizes the liability method of accounting of income taxes. Under the liability method, deferred income tax assets and liabilities are provided based on the difference between the financial statements and tax basis of assets and liabilities measured by the currently enacted tax rates in effect for the years in which these differences are expected to reverse. Deferred tax expense or benefit is the result of changes in deferred tax assets and liabilities. L.Capital Structure The Company has two classes of stock.Preferred stock, 5,000,000 shares authorized, zero issued and outstanding. Voting rights and liquidation preferences have not been determined. The Company also has voting common stock of 50,000,000 shares authorized, with 15,427,759 shares issued and outstanding.No dividends were paid in the six months ended 2007 and 2006. M.Stock-Based Compensation The Company has adopted the fair value method of accounting for stock-based employee compensation in accordance with statement of Financial Accounting Standards No. 123 (Revised 2004), “Accounting for Stock-Based Compensation” (SFS123[R]). This standard requires the company to record compensation expense using the Black-Scholes pricing model. 7 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 2 - Significant Accounting Policies (continued) N.Trade Receivables The Company, in the normal course of business, extends credit to its customers on a short-term basis. Although the credit risk associated with these customers is minimal, the Company routinely reviews its accounts receivable balances and makes provisions for doubtful accounts. The Company ages its receivables by date of invoice. Management reviews bad debt reserves quarterly and reserves specific accounts as warranted or sets up a general reserve based on amounts over 90 days past due. When an account is deemed uncollectible, the Company charges off the receivable against the bad debt reserve.At the six months ended June 30, 2007, a $20,000 general reserve for balances over 90 days past due has been established. The percentages of the major customers to total accounts receivable for the six months ended June 30, 2007 (unaudited) are as follows: Customer A25% Customer B15% NOTE 3 - New Technical Pronouncements In February 2006, the FASB issued SFAS No. 155, ACCOUNTING FOR CERTAIN HYBRID FINANCIAL INSTRUMENTS – AN AMENDMENT OF FASB STATEMENTS NO. his Statement amends FASB Statements No. 133, accounting for Derivative Instruments and Hedging Activities, and No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. This statement resolves issues addressed in Statement 133 Implementation Issued No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets.” The adoption of SFAS No. 155 did not have an impact on the Company's consolidated financial statements. In March 2006, the FASB issued SFAS No. 156, ACCOUNTING FOR SERVICING OF FINANCIAL ASSETS – AN AMENDMENT OF FASB STATEMENT No. 140. This Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. The adoption of SFAS No. 156 did not have an impact on the Company's consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, FAIR VALUE MEASUREMENTS. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The adoption of SFAS 157 did not have an impact on the Company’s consolidated financial statements. The Company presently comments on significant accounting policies (including fair value of financial instruments) in Note 2 to the financial statements. 8 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 3 - New Technical Pronouncements (continued) In September 2006, the FASB issued SFAS No. 158,EMPLOYERS’ ACCOUNTING FOR DEFINED BENEFIT PENSION AND OTHER POSTRETIREMENT PLANS –AN AMENDMENT OF FASB STATEMENTS NO. 87, 88, (R). This statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other that a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. The adoption of SFAS No. 158 did not have an impact on the Company’s consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, THE FAIR VALUE OPTION FOR FINANCIAL ASSETS AND FINANCIAL LIABILITIES – INCLUDING AN AMMENDMENT OF FASB STATEMENT NO.115. This statements objective is to improve financial reporting by providing the Company with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is expected to expand the use of fair value measurement, which is consistent with the FASB’s long-term measurement objective for accounting for financial instruments. The adoption of SFAS 159 did not have an impact on the Company’s financial statements. The Company presently comments on significant accounting policies (including fair value of financial instruments) in Note 2 to the financial statements. NOTE 4 - Fixed Assets The Company capitalizes the purchase of equipment and fixtures for major purchases in excess of $1,000 per item. Capitalized amounts are depreciated over the useful life of the assets using the straight line method of depreciation which is 3 and 7 years for the computer equipment, and furniture and fixtures, respectively. Scheduled below are the assets, costs and accumulated depreciation at June 30, 2007 (unaudited) and December 31, 2006. Cost Depreciation Expense Accumulated Depreciation For the Six Months Ended June 30, 2007 For the Year Ended December 31, 2006 For the Six Months Ended June 30, 2007 For the Year Ended December 31, 2006 For the Six Months Ended June 30, 2007 For the Year Ended December 2006 Assets Computer Equipment $ 60,922 $ 60,922 $ - $ 6,386 $ 60,922 $ 60,922 Furniture & Fixtures 24,766 24,766 4,770 3,154 19,165 14,395 Totals $ 85,688 $ 85,688 $ 4,770 $ 9,540 $ 80,087 $ 75,317 9 Pacific Health Care Organization, Inc. Notes to the Financial Statements For the Six Months Ended June 30, 2007 NOTE 5 - Income Taxes The Company accounts for corporate income taxes in accordance with Statement of Accounting Standards Number 109 (“SFAS No. 109”) “Accounting for Income Taxes.”SFAS No. 109 requires an asset and liability approach for financial accounting and reporting for income tax purposes. The tax provision (benefit) for the six months ended June 30, 2007 and the year ended December 31, 2006 consisted of the following: 2007 2006 (unaudited) Current: Federal $ 24,870 $ (17,948 ) State 3,802 1,700 Deferred Federal (710 ) 4,240 State (252 ) $ 765 Total tax (benefit) $ (27,710 ) $ (11,243 ) Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.The Company’s total deferred tax liabilities, deferred tax assets, and deferred tax asset valuation allowances at June 30, 2007 and December 31, 2006 are as follows: 2007 2006 Net operating loss $ - $ - Depreciation Federal (788 ) (1,060 ) State (120 ) (160 ) Reserve for bad debts Federal 6,770 6,770 State 1,030 1,030 Vacation accrual Federal 7,561 6,135 State 1,124 915 Charitable contribution - 985 Deferred tax asset $ 15,577 $ 14,615 The reconciliation of income tax computed at statutory rates of income tax benefits is as follows: 2007 2006 Expense at federal statutory rate $ 19,145 $ (26,043 ) State tax effects 3,799 1,700 Non deductible expenses 5,015 12,335 Taxable temporary differences 1,698 2,100 Deductible temporary differences (985 ) (6,340 ) Deferred tax asset valuation increase (962 ) 5,005 Income tax (benefit) $ 27,710 $ (11,243 ) 10 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 6 - Operating Leases (unaudited) The Company leases 3,504 square feet of office space at 5150 East Pacific Coast Highway, Long Beach, California 90804 that terminates in February 2011.The current monthly lease payment on this office space is $7,218per month with 3% annual increases in each subsequent year, resulting in monthly lease payment of $7,887 at the expiration of the lease.The space the Company is leasing is sufficiently large enough to accommodate all of its administrative needs. Also the Company leases approximately 600 square feet of office space in Newport Beach, California on a month to month basis for $1,200 per month. Total Lease Commitments: Year Amount 2007 $ 43,308 2008 88,784 2009 91,450 2010 94,196 Thereafter 15,776 Total $ 333,514 Rent expense for the six months ended June 30, 2007 and June 30, 2006 was $50,089 and $45,548, respectively. NOTE 7 - Major Customers The Company had three customers who, accounted for 10 percent, or more of the Company’s total revenues during the six months ended June 30, 2007 and two customers in the year ended December 31, 2006.The percentages of total revenues for the six months ended June 30, 2007 and the year ended December 31, 2006 are as follows: June 30, 2007 December 31, 2006 (unaudited) Customer A 17 % 10 % Customer B 13 % 10 % Customer C 11 % - % NOTE 8 - Accrued and Other Liabilities June 30, 2007 December 31, 2006 (unaudited) Accrued liabilities consist of the following: Employment Enrollment Fees $ 70,237 $ 100,000 Compensated Absences 18,114 18,065 Legal Fees 44,000 12,000 Other 17,000 12,000 Total $ 149,351 $ 142,065 11 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 9 - Options for Purchase of Common Stock In August 2002, the Company adopted a stock option plan.The Company adopted a plan which provides for the grant of options to officers, consultants and employees to acquire shares of the Company’s common stock at a purchase price equal to or greater than fair market value as of the date of the grant.Options are exercisable six months after the grant date and expire five years from the grant date.Under the Plan, the exercise price of any options granted is determined at the time of grant.Currently there are options outstanding under the Plan to purchase up to a total of 66,250 shares.The exercise price of these outstanding options is $.05.The fair market value of these options at the date of grant was determined to be $.035 due to earlier issuances for cash of this stock.The plan calls for a total of 1,000,000 shares to be held for grant.A summary of activity follows: 2002 Stock Option Plan Number of Shares Weighted Average Exercise Price Outstanding, January 1, 2006 66,250 $ .05 Granted - - Exercised - - Canceled - - Outstanding, December 31, 2006 66,250 $ .05 Exercisable, December 31, 2006 66,250 $ .05 Outstanding, January 1, 2007 66,250 $ .05 Granted - - Exercised - - Canceled - - Outstanding, June 30,, 2007 66,250 $ .05 Exercisable, June 30, 2007 66,250 $ .05 In accordance with SFAS 123, Accounting for Stock-Based Compensation, $0 has been charged to compensation expense for the six months ended June 30, 2007 and December 31, 2006, respectively, as no new options were granted. The fair value of the option grant was established at the date of the grant using the Black-Scholes option pricing model with the following weighted average assumptions: Risk-free interest rate 4.0 % Dividend yield 0 % Volatility 50 % Average expected term (years to exercise date) ¼ 12 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 9 - Options for Purchase of Common Stock (continued) Employee stock options outstanding and exercisable under this plan as of June 30, 2007 are: Range of Exercise Priace Outstanding Options Weighted Average of Exercise Price Weighted Average Remaining Contractual Life (years) Outstanding Options Weighted Average of Exercise Price $ .05 66,250 $ .05 .25 66,250 $ .05 NOTE 10- Stock Option Agreement On April 20, 2004, the board of directors agreed to a stock option agreement with an officer of the Company, effective as of October 11, 2004.The agreement calls for the grant of 350,000 options that rest and are exercisable as follows: 100,000 the first year, with an exercise price of $.05; 100,000 the second year, with an exercise price of $.10; and 150,000 the third year, with an exercise price of $.20.The options expire three years from the date of grant. 2004 Stock Option Agreement Number of Shares Weighted Average Exercise Price Outstanding, January 1, 2006 - $ - Granted 350,000 .68 Exercised - - Canceled - - Outstanding, December 31, 2006 350,000 .68 Exercisable, December 31, 2006 200,000 .05 Outstanding, January 1, 2007 350,000 $ .68 Granted - - Exercised - - Canceled - - Outstanding, June 30 2007 350,000 .68 Exercisable, June 30, 2007 350,000 .23 13 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Six Months Ended June 30, 2007 NOTE 10- STOCK OPTION AGREEMENT (continued) In accordance with SFAS 123, Accounting for Stock-Based Compensation, $0 and $15,121 has been charged to compensation expense for the six months ended June 30, 2007 and year ended December 31, 2006, respectively.The fair value of the option grant was established at the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions: Risk-free interest rate 4.0 % Dividend yield 0 % Volatility 50 % Average expected term (years to exercise date) 1 ¾ Employee stock options outstanding and exercisable under this agreement as of June 30, 2007 are: Range of Exercise Price Outstanding Options Weighted Average of Exercise Price Weighted Average Remaining Contractual Life (years) Outstanding Options Weighted Average of Exereise Price $ .05 - .20 350,000 $ .68 1.75 350,000 $ .23 NOTE 11 - Litigation A complaint was filed in Orange County, California Superior Court, Case No. 04cc04645, by plaintiffs Marvin Teitelbaum, a shareholder of the Company, and Peter Alezakis, a shareholder and former director of the Company (collectively "Plaintiffs") on or about April 7, 2004 against the Company's president Tom Kubota, former secretary and director, now deceased, Rudy LaRusso and the Company (collectively "Defendants"). On September 22, 2006, a settlement agreement was reached between the Company, Medex and Tom Kubota and Marvin Teitelbaum and Peter Alexakis dismissing the complaint and cross complaint in the matter. Each party to the action agreed to dismiss with prejudice their complaint and/or cross complaint in the above mentioned action. No party received any money, stock or other compensation as a result of the mutual release and settlement and each party agreed to be responsible for its own attorneys’ fee. NOTE 12 - Unaudited Information The financial statement for the six months ended June 30, 2007 and 2006 were taken from the books and records of the Company without audit.However, such information reflects all adjustments, which are in the opinion of management, necessary to properly reflect the results of the six months ended June 30, 2007 and 2006, and are of a normal, recurring nature.The information presented is not necessarily indicative of the results from operations expected for the full fiscal year. 14 Item 2.Management’s Discussion and Analysis of Financial Statements and Results ofOperations Overview For many years, workers’ compensation costs in the State of California have been high.This has led employers to leave the state to avoid these excessive costs.The legislature of California has been actively involved in attempting to control workers’ compensation costs.Since 1993, the legislature in California has enacted various laws designed to introduce alternatives to the traditional model of worker’s compensation.These laws have focused on giving the employer greater control over the medical treatment of the injured worker for a longer period of time. Under the traditional model of workers’ compensation insurance coverage, the employer controls the selection of the medical provider for the first 30 days after the injury is reported.Thereafter the employee chooses the treating physician and the employer has no further control over the treatment of the patient. In 1993 the California legislature passed a bill that established Health Care Organizations.An HCO is a network of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.The benefit of the HCO to an employer is two-fold.First, the employer is able to control the medical treatment of the injured employee for 90 to 180 days rather than just during the first 30 days.Second, the HCO provides the employer a network of trained providers who specialize in treating injured workers to which it can refer its injured employees. Under the HCO guidelines, all HCOs are required to collect from each enrolled employer annual fees that are passed on to the California Division of Workers’ Compensation (“DWC”).These fees include an annual fee per employee enrolled in the HCO at the end of the calendar year.The HCO guidelines also impose certain data reporting requirements on the HCO and annual enrollment notice delivery requirements.These requirements increase the administrative costs of an HCO. In 2004, the California legislature enacted new laws that created the Medical Provider Network (“MPN”).Like an HCO, an MPN is a network of health care professionals, but MPN networks are not required to have the same level of medical expertise in treating employees’ work place injuries.Under an MPN program, the employer dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network.Under the MPN program, however, for as long as the employee seeks treatment for his injury, he can only seek treatment from physicians within the MPN network. By virtue of our continued certification as an HCO, we were statutorily deemed to be qualified as an approved MPN on January 1, 2005.Because we already had qualified networks in place through our HCO program, we began offering MPN services in January 2005.As a licensed HCO and MPN, we are able to offer our clients an HCO program, an MPN program and a hybrid of the HCO and MPN programs.Under this hybrid model, an employer can enroll its employees in the HCO program, then prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.To our knowledge, we are currently the only entity that offers both programs together in a hybrid program. 15 Unlike HCOs, MPNs are not assessed the annual enrollee fee that must be paid to the DWC.MPNs have fewer data reporting obligations and no annual enrollment notice delivery requirements.MPN’s are only required to provide an enrollment notice at the time the employee first joins the MPN and a second notice at the time the employee suffers a workplace injury.While we experienced increased HCO and MPN enrollment during the six months ended June 30, 2007 , the growth in MPN enrollment was much larger than the growth in HCO enrollment.We believe this was due to the fact that MPN’s have no annual fee, and there is less administrative burden upon the employer with an MPN.In our experience, some of our clients prefer the HCO program because of the medical control element that is not offered in the MPN program, however, we have experienced and expect to continue to experience greater growth in MPN enrollment in the near future because of the lower costs and reporting obligations associated with the MPN program. The following information contained in this analysis should be read in conjunction with the unaudited condensed consolidated financial statements and related disclosures. Liquidity and Capital Resources We do not currently possess a financial institution source of financing and there is no guarantee that our revenues and other existing sources of cash will be adequate to meet our liquidity requirements. Our future capital requirements will depend on our ability to continue to develop our business and revenue, including (i) our ability to maintain and expand our customer base, and (ii) the overall financial market conditions if and when we might seek potential investors.We continue to seek potential business acquisitions based on, among other criteria, the economics of any deal and subsequent projected future cash flow.If needed, we may seek additional funding through the sale of its common stock. As of June 30, 2007, we had cash on hand of $357,290 compared to $273,058 at December 31, 2006.The $84,232 increase in cash on hand is the result of increased revenue from operations. We believe that cash on hand and anticipated revenues from operations will be sufficient to cover our operating costs over the next twelve months.We do not anticipate needing to find other sources of capital at this time.If, however, our revenues are less than anticipated we may need to find other sources of capital to continue operations.Most likely we would seek additional capital in the form of debt and/or equity.While we believe we are capable of raising additional capital, there is no assurance that we will be successful in locating other sources of capital on favorable terms or at all. Results of Operations Comparison of the six months ended June 30, 2007 and 2006 Despite an 18% increase in the total number of employee enrollees during six months ended June 30, 2007 total revenues decreased 6% to $920,688. As a result of goodwill gesture, in February 2007, we entered into an agreement with a major customer to absorb the cost of re-enrolling their employees into the HCO program with no additional revenue being generated.Another contributing factor to decreasing revenue is the increasing popularity of our a la carte option.This option allows an employer to enter either our HCO or MPN program at a lower rate and pay a separate cost for other services as needed in the future.We expect that our goodwill gesture in February 2007 was a one-time event.We also anticipate that our a la carte option will continue to be a popular option in the future which could contribute to reductions in revenue in future quarters. 16 During the six months ended June 30, 2007, we had approximately 207,000 total enrollees.This was made up of approximately 66,000 HCO clients and 141,000 MPN clients.By comparison during the six months ended June 30, 2006 we had approximately 128,000 enrollees, including approximately 48,000 HCO enrollees and approximately 80,000 MPN enrollees.The 38% increase in HCO enrollees is the result of increasing customers and existing customers increasing their number of enrollees. The 76% increase in our MPN enrollees is the result of increasing customers and existing customers increasing their number of enrollees. Despite a 38% increase in HCO enrollment, during the six months ended June 30, 2007 we experienced a 24% decrease in revenue from HCO fees.As discussed above, this decrease was primarily the result of the goodwill gesture we made to one of our clients in February 2007.Due to increased competition and barring legislative changes to reduce or eliminate government fees and otherwise reduce the costs and burdens of administering an HCO program to allow HCOs to be more price competitive with MPNs, we expect that enrollment in our HCO program will continue to be challenging and could continue to negatively impact revenues from HCO enrollment.Based on a review of the expiration dates of current contracts with our existing HCO clients and our experience over the past year, we anticipate that during fiscal 2007 we will experience a 3% increase in total HCO enrollment. As a result of our goodwill gesture, we anticipate we will experience a 3% decrease in HCO revenue in fiscal 2007. With a 76% increase in MPN enrollment during the six months ended June 30, 2007, we realized only an 8% increase in MPN fees.The average fee we charged per MPN enrollee during the six months ended June 30, 2007 was 58% lower than in six months ended June 30, 2006. In the second and third quarters of 2006, we lowered our rates to be more competitive.The six months ended June 30, 2007 reflect that significant rate reduction.While revenue increased slightly from MPN enrollment during the first six months, we expect MPN rates for services to be relatively stable throughout the balance of fiscal 2007. We continue to anticipate that MPN revenue for the 2007 fiscal year will be approximately 7% higher compared to fiscal 2006. During the six months ended June 30, 2007, other revenue increased 75% to $137,314 from $78,123 for the six months ended June 30, 2006.The primary component of other revenue is nurse case management.We retain nurses on our staff who, at the request of our customers, will review the medical portion of a claim on behalf of our employer clients, claims managers and injured workers.We offer nurse case management services to our customers on an optional basis.We charge an additional fee for nurse case management services.We anticipate approximately 18% growth in other revenue by the end of fiscal 2007. We expect the aforementioned 3% decrease in HCO fees to more than offset the expected 7% increase in MPN fees and the anticipated 18% increase in other revenue and will result in an overall decrease in total revenue of approximately 3% in 2007. Total expenses decreased 15% during the six months ended June 30, 2007 compared to 2006. We expect total expenses to be approximately 17% lower during the 2007 fiscal year, primarily as a result of settling the aforementioned lawsuit during 2006. 17 During the six months ended June 30, 2007, consulting fees increased to $97,967 from $44,708 during the six months ended June 30, 2006.This increase in consulting fees was primarily due to a former executive officer of Medex leaving his position during 2006 and becoming a consultant.We anticipate that consulting fees will increase approximately 37% in 2007 as we continue to retain the consulting services of the former Medex executive officer. Salaries and wages decreased $57,384 or 16% during the six months ended June 30, 2007.The decrease in salaries & wages is attributable to the aforementioned resignation of the former Medex executive officer.We expect salaries and wages to be approximately 7% lower in 2007 as a result of the reduction in overall salaries and wages from the resignation of the former Medex executive officer, which was partially offset by the hiring of a new sales executive.As discussed above, however, we expect this decrease in salaries and wages in 2007 will be largely offset by the corresponding increase in consulting fees. For the six months ended June 30, 2007, we incurred professional fees of $86,163 compared to $186,533 during the six months ended June 30, 2006.We expect professional fees to be about 66% lower in 2007, as compared to 2006, as a result of settling the lawsuit against the Company during 2006. During the six months ended June 30, 2007, we incurred insurance expenses of $51,712, an $18,588 decrease over the prior year six months.The decrease in 2007 is primarily due to a reduction in health insurance premiums resulting from the former Medex executive officer becoming an independent consultant.We expect insurance expenses to remain lower during the rest of 2007. Employee enrollment decreased $2,733 to $34,800 during the six months ended June 30, 2007, compared to the six months ended June 30, 2006.As an HCO, we are required to pay a fee to the DWC for each person enrolled at the end of the calendar year in our HCO program.Because employee enrollment expenses are not determined until year-end, we accrue expenses during the year based on our estimation of what enrollment will be at year-end.We anticipate that employee enrollment will be lower at December 31, 2007 than it was at December 31, 2006.Therefore, we are accruing less for employee enrollment expense in 2007 than we did in 2006. Under regulations applicable to HCOs and MPNs we are required to comply with certain data reporting and document delivery obligations.We currently contract out much of these data reporting and document delivery obligations to third parties.The costs we incur to meet these data reporting and document delivery requirements are reflected in our financial statements as data maintenance. Data maintenance costs are impacted by several factors, including the overall mix of enrollees in our HCO and MPN programs and the number of new enrollees during the year.HCOs are required to deliver enrollment notices annually to each HCO enrollee.By comparison, MPNs are required to deliver an enrollment notice only at the time of initial enrollment and at the time an enrollee is injured.As a result, after the first year, data maintenance fees for MPN enrollees are consistently about 50% lower than data maintenance fees per HCO enrollee.Therefore, depending on the mix of HCO and MPN enrollees and the number of new MPN enrollees versus ongoing MPN enrollees, our data maintenance costs may vary significantly from year to year even in years when our overall enrollment does not change materially. Data maintenance fees may also vary significantly from employee enrollment fees in any given year.Employee enrollment fees are determined based on the number of HCO enrollees at the end of the calendar.Employee enrollment fees do not take into account fluctuations in HCO enrollment during the year.By comparison, data maintenance fees are billed as services are provided.Therefore, we may have years when HCO enrollment is higher during the year than it is at the end of the calendar year, resulting in variances in data maintenance fees and employee enrollment fees in a given year. 18 Finally, data maintenance fees are also impacted by the prices we can negotiate with our third party service providers. During six months ended June 30, 2007 we experienced a 38% increase in HCO enrollment and a 76% increase in MPN enrollment, resulting in an overall enrollment increase of 62%.Data maintenance fees decreased 11% during the six months ended June 30, 2007.The decrease in data maintenance fees is primarily attributable to lower data maintenance costs associated with the renewal of MPN enrollees.We expect ­­­data maintenance fees will be approximately 5% lower by the end of 2007 as a result of the negotiation of lower printing costs with a vendor. General and administrative expenses decreased 7% to $123,726 during the six months ended June 30, 2007.This decrease in general & administrative expense was attributable to decreases in travel expenses and lower vacation accruals as a result of resignation of a former Medex executive officer.We do not expect a significant change in general and administrative expenses in upcoming quarters. During the six months ended June 30, 2007, total revenues was $920,688.This 6% decrease in total revenues was partially offset by the 18% decrease in total expenses resulting in a profit from operations of $61,149 compared to loss from operations of $30,985 during six months ended June 30, 2006.Correspondingly, we realized a net profit of $34,049 for the six months ended June 30, 2007, compared to net loss of $24,403 during the six months ended June 30, 2006.In 2007, we anticipate that a projected 37% increase in consulting fees will be more than offset by a 7% decrease in salaries and wages, and a 66% decrease in professional fees to result in a 15% decrease in total expenses in 2007.We expect this 15% decrease in total expenses will more than offset the projected 3% decrease in total revenue in 2007, resulting in a net profit in 2007. Comparison of the three months ended June 30, 2007 and 2006 Total revenues increased 26% to $516,369 in the second quarter 2007 over the second quarter 2006. HCO revenues remained constant. MPN revenues increased 74% as a result of increasing customers and existing customers increasing their number of enrollees. Other revenue increased 95% as a result of our providing increased nurse case management services to our customers. Total expenses during the three months ended June 30, 2007 compared to 2006, decreased 27% to $401,054, primarily as a result of settling the aforementioned lawsuit during 2006. During the three months ended June 30, 2007, consulting fees increased to $52,075 from $26,501 during the three months ended June 30, 2006.This increase in consulting fees was primarily due to a former executive officer of Medex leaving his position during 2006 and becoming a consultant. Salaries and wages decreased $42,396 or 22% during the three months ended June 30, 2007.The decrease in salaries & wages is attributable to the aforementioned resignation of the former Medex executive officer. For the three months ended June 30, 2007, we incurred professional fees of $29,639 compared to $132,071 during the three months ended June 30, 2006.Professional fees are lower as a result of the settlement of the lawsuit. 19 During the three months ended June 30, 2007, we incurred insurance expenses of $26,999, a $6,722 decrease over the prior year quarter.The decrease in 2007 is primarily due to a former Medex executive officer becoming an independent consultant thus lowering the health insurance premium. Employee enrollment costs increased $8,067 to $17,400 during the three months ended June 30, 2007, compared to the three months ended June 30, 2006.As an HCO, we are required to pay a fee to the DWC for each person enrolled at the end of the calendar year in our HCO program.The 2006 second quarter employee enrollment fees were lower due to over accruing employee enrollment fees in 2005. Data maintenance fees decreased $15,037 to $64,706 during the three months ended June 30, 2007. This 19% decrease is due to renegotiation with outside service vendors resulting in lower fees. General and administrative expenses decreased 21% to $58,500 during the three months ended June 30, 2007.This decrease in general & administrative expense was attributable to decreases in travel expenses and lower vacation accruals as a result of resignation of a former Medex executive officer. The 26% increase in our total revenue and 27 % decrease in total expenses during the three months ended June 30, 2007, resulted in a profit from operations of $115,315 compared to loss from operations of $141,320 during three months ended June 30, 2006. As a result of increasing revenues and decreasing expenses, we realized a net profit of $78,411 for the three months ended June 30, 2007, compared to net loss of $95,022 during the three months ended June 30, 2006. Cash Flow During the six months ended June 30, 2007 cash was primarily used to fund operations. We had a net increase in cash of $84,232 during the six months ended June 30, 2007 as compared to June 30, 2006. See below for additional discussion and analysis of cash flow. For the six months ended June 30, 2007 (unaudited) 2006 (unaudited) Net cash provided by operating activities $ 84,232 $ 115,330 Net cash used in investing activities - - Net cash provided by (used in) financing activities - - Net Change in Cash $ 84,232 $ 115,330 20 During the six months ended June 30, 2007, net cash provided by operating activities was $84,232, compared to net cash provided by operating activities of $115,330 during the six months ended June 30, 2006.Although we realized net income from operations of $34,049 during the six months ended June 30, 2007, compared to a net loss of $24,403 during the six months ended June 30, 2006, this significant increase in cash provided from operating activities was more than offset by a $97,151 decrease in accounts receivable, a $30,117 decrease in accounts payable and a $64,611 decrease in unearned revenue.The factors contributed to a $31,098 decrease in cash on hand at June 30, 2007. The Company did not engage in investing or financing activities during the six months ended June 30, 2007 or 2006. Summary of Material Contractual Commitments Payment period Total Less than 1 year 2 - 3 years 4 -5 years After 5 years Operating Leases $ 333,514 $ 43,308 $ 180,234 $ 109,972 $ - Total $ 333,514 $ 43,308 $ 180,234 $ 109,971 $ - Off-Balance Sheet Financing Arrangements As of June 30, 2007 the Company had no off-balance sheet financing arrangements. Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, ACCOUNTING FOR CERTAIN HYBRID FINANCIAL INSTRUMENTS – AN AMENDMENT OF FASB STATEMENTS NO. his Statement amends FASB Statements No. 133, accounting for Derivative Instruments and Hedging Activities, and No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. This statement resolves issues addressed in Statement 133 Implementation Issued No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets.” The adoption of SFAS No. 155 did not have an impact on the Company's consolidated financial statements. In March 2006, the FASB issued SFAS No. 156, ACCOUNTING FOR SERVICING OF FINANCIAL ASSETS – AN AMEDNMENT OF FASB STATEMENT No. 140. This Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. The adoption of SFAS No. 156 did not have an impact on the Company's consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, FAIR VALUE MEASUREMENTS. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The adoption of SFAS 157 did not have an impact on the Company’s consolidated financial statements. The Company presently comments on significant accounting policies (including fair value of financial instruments) in Note 2 to the financial statements. 21 In September 2006, the FASB issued SFAS No. 158,EMPLOYERS’ ACCOUNTING FOR DEFINED BENEFIT PENSION AND OTHER POSTRETIREMENT PLANS –AN AMENDMENT OF FASB STATEMENTS NO. 87, 88, 106 AND 132(R). This statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other that a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. The adoption of SFAS No. 158 did not have an impact on the Company’s consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, THE FAIR VALUE OPTION FOR FINANCIAL ASSETS AND FINANCIAL LIABILITIES – INCLUDING AN AMMENDMENT OF FASB STATEMENT NO.115. This statements objective is to improve financial reporting by providing the Company with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is expected to expand the use of fair value measurement, which is consistent with the FASB’s long-term measurement objective for accounting for financial instruments. The adoption of SFAS 159 did not have an impact on the Company’s financial statements. The Company presently comments on significant accounting policies (including fair value of financial instruments) in Note 2 to the financial statements. Critical Accounting Policies and Estimates The preparation of financial statements in accordance with accounting standards generally accepted in the United States requires management to make estimates and assumptions that affect both the recorded values of assets and liabilities at the date of the financial statements and the revenues recognized and expenses incurred during the reporting period. The Company’s estimates and assumptions affect its recognition of deferred expenses, bad debts, income taxes, the carrying value of its long-lived assets and its provision for certain contingencies. The Company evaluates the reasonableness of these estimates and assumptions continually based on a combination of historical information and other information that comes to its attention that may vary its outlook for the future. Actual results may differ from these estimates under different assumptions. Management suggests that the Company’s Summary of Significant Accounting Policies, as described in Note 2 of Notes to Consolidated Financial Statements, be read in conjunction with this Management’s Discussion and Analysis of Financial Condition and Results of Operations. The Company believes the critical accounting policies that most impact the Company’s consolidated financial statements are described below. Basis of Accounting— The Company uses the accrual method of accounting. Revenue Recognition— The Company applies the provisions of SEC Staff Accounting Bulletin ("SAB") No. 104, REVENUE RECOGNITION IN FINANCIAL STATEMENTS ("SAB 104"), which provides guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC. SAB 104 outlines the basic criteria that must be met to recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes revenue related to monthly contracted amounts for services provided when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the fee is fixed or determinable and (iv) collectibility is reasonably assured. 22 Health care service revenues are recognized in the period in which fees are fixed or determinable and the related services are provided to the subscriber. The Company's subscribers generally pay in advance for their services by check or electronic check payment, and revenue is then recognized ratably over the period in which the related services are provided. Advance payments from subscribers are recorded on the balance sheet as deferred revenue. In circumstance where payment is not received in advance, revenue is only recognized if collectibility is reasonably assured. Principles of Consolidation—
